Title: To George Washington from William Thornton, 3 July 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington July 3rd 1799

I have just received your Favour of the 2nd Inst: and am highly sensible of your goodness in estimating so much the little I have yet been capable of doing to serve you. I only lament that I have not had it more in my power to shew my Inclination to repay in part your manifold kindness.
The check on the Bank of Alexandria for one thousand Dollars, which you enclosed to me I immediately paid on Account of your Houses, to Mr Blagdin, who means to set out this Evening for Alexandria to direct the Glass which had before arrived, and for which he had not occasion until now, to be sent up. He told me he

had been asked two Dollars pr Day by two different Painters for the sizing & painting. I observed that they thought you could afford to pay extra prices, and therefore charged unreasonably: I begged he would engage a painter through the medium of another person without letting him know what, or whose, work it was. This will be done. I find the Mail-Stage is passing. Business in the Office prevented my answering your Letter till I was afraid I should not be able to reply by the present Post.
We have had some very severe Gusts. Many Trees in the Country, within the District, were blown down and shattered to pieces; and in the City Mr Robert Peter Junr had two Horses killed by Lightening. I heard that Dr Stewart had one killed at Hope Park. There was a Tree torn to pieces at the side of the Capitol Hill with Lightening. We have ordered Conductors. Adieu, dear Sir, and may you enjoy all felicity!

William Thornton


I mentioned the Directions, relative to the mode of putting in the Glass, to Mr Blagdin.

